

As of March 31, 2010


Emerging Vision, Inc.
520 Eighth Avenue, 23rd Floor
New York, New York  10018


Attn:  Glenn Spina, President & Chief Executive Officer


 
Re:
M&T Bank with Emerging Vision, Inc. (the "Borrower")
Limited Waiver and Amendment to Revolving Line of Credit made available by M&T
Bank to the Borrower (the "Line of Credit” or the “Loan")

 
 
Dear Mr. Spina:


Manufacturers and Traders Trust Company (the "Bank") agreed to make available to
the Borrower the Line of Credit pursuant to which the Borrower and the Bank
entered into that certain Revolving Line of Credit Note and Credit Agreement
dated as of August 7, 2007 (the “Note”) as same was amended by certain Waiver
and Amendment Letters prior hereto (collectively, the "Amendment").


You have requested that, in conjunction with the modification of the Note being
done contemporaneously herewith, to be evidenced, among other documents, by a
restated note (the “Restated Note”), the Bank waive (i) the Financial Reporting
requirement under Paragraph (a) of the “FINANCIAL STATEMENTS” Section of the
Note,  which states  that the Borrower shall deliver to the Bank (a) Annual
audited signed Financial Statements of the Borrower prepared by a Certified
Public Accountant (“CPA”) acceptable to the Bank within ninety (90) days after
the end of each fiscal year, for fiscal year ended 12/31/09 only; and (ii) the
Financial Covenant requirements under Paragraph (h) of the “AFFIRMATIVE
COVENANTS” Section of the Note for the 4th quarter of 2009 and replace them with
the new Financial Covenants set forth in the Restated Note.


The Bank has agreed to the above request SUBJECT TO THE FOLLOWING CONDITIONS
PRECEDENT.


CONDITIONS TO EFFECTIVENESS OF WAIVER.  The effectiveness of this Limited Waiver
and Amendment shall be subject to the satisfaction of the following conditions
precedent:
 
(a)           Reduction of Outstanding Principal Payment.  The Borrower shall
have paid a principal payment in the amount of Two Hundred Thousand and 00/100
Dollars ($200,000.00) to the Lender to reduce the outstanding balance under
Borrower’s line of credit;
 
(b)           Payment of Extension Fee.  The Borrower shall have paid an
Extension Fee in the amount of Thirty Five Thousand and 00/100 Dollars
($35,000.00) to the Lender in consideration of Lender’s agreement to granting
this Limited Waiver and the Restated Note;


(c)           Payment of Attorneys Costs.  The Borrower shall have paid Attorney
Costs of the Lender in connection with the preparation and negotiation of this
Limited Waiver and all Loan Documents in connection with the extension and
modification of Borrower’s Loans;
 
 
 

--------------------------------------------------------------------------------

 
(d)           Executed Loan Documents.  Receipt by the Lender of all duly
executed Loan Documents in connection with the extension and modification of
Borrower’s Loans, which Loan Documents provide for the conversion of Borrower’s
Line of Credit to a Non-Revolving Line of Credit in the amount of $4,251,921.13
and a Term Loan in the amount of $1,000,000, with no further advances available
and payable as set forth therein, each having a maturity date of April 30, 2011;
 
(e)           Representations and Warranties.  The representations and
warranties set forth in the Loan Documents shall be true and correct as of the
date hereof; and
 
(f)           Annual Financial Statements.  Borrower agrees to deliver to the
Bank the Annual audited signed Financial Statements of the Borrower for fiscal
year ended 12/31/09 prepared by a Certified Public Accountant (“CPA”) acceptable
to the Bank and its annual 10 K by April 30, 2010.


LIMITED WAIVER:


Providing the above conditions precedent are fully satisfied, the Bank hereby
agrees to waive (i) the requirements of Paragraph (h) of the “AFFIRMATIVE
COVENANTS” Section of the Note, which sets forth the Financial Covenants
requirements under the terms of the Loan, for the quarter  ended 12/31/09 only,
and (ii) the requirements of Paragraph (a) of the “FINANCIAL STATEMENTS” Section
of the Note for fiscal year ended 12/31/09 only, provided, however, Borrower
must deliver the Annual audited signed Financial Statements of the Borrower
prepared by a Certified Public Accountant (“CPA”) acceptable to the Bank and its
annual 10 K within one hundred twenty  (120) days after the end of fiscal year
ended 12/31/09 (April 30, 2010).


AMENDMENT:


Pursuant to your request, providing the above conditions precedent are fully
satisfied, the Bank agrees to modify the Paragraph (h) Financial Covenants
requirements to hereafter read as set forth in the Restated Note.


All other terms, conditions, definitions and provisions of the Note remain
unchanged and in full force and effect.


Please be aware that this Limited Waiver and Amendment pertains only to the
matters and fiscal periods specifically set forth herein and it pertains only to
the specific terms of the Note set forth herein.  All other terms,  conditions,
definitions and provisions of the Note not specifically and expressly amended
hereby and all terms, conditions, definitions and provisions of all other loan
documents executed and delivered in connection with the Loan remain in full
force and effect during the term of this waiver and thereafter.


(Signature pages follow)

 
 

--------------------------------------------------------------------------------

 

MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking institution


By:          /s/ Tamra Postiglione   
Name:  Tamra Postiglione
Title:     Vice President





 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED TO BY:
“BORROWER”


EMERGING VISION, INC.


By:           /s/ Glenn
Spina                                                                
Glenn Spina, President & Chief Executive Officer




AGREED, CONSENTED TO AND RATIFIED BY:
"GUARANTORS"


OG ACQUISITION, INC.


By:           /s/ Glenn
Spina                                                                
Glenn Spina, Chief Executive Officer
 
 
COMBINE BUYING GROUP, INC.


By:           /s/ Glenn
Spina                                                                
Glenn Spina, Chief Executive Officer


1725758 ONTARIO INC. D/B/A THE OPTICAL GROUP


By:           /s/ Glenn
Spina                                                                
Glenn Spina, Chief Executive Officer


VISIONCARE OF CALIFORNIA D/B/A STERLING VISIONCARE


By:           /s/ Glenn
Spina                                                                
Glenn Spina, Chief Executive Officer
 
EMERGING BUSINESS BROKERAGE, INC.
 
By:           /s/ Glenn
Spina                                                     
Name:  Glenn Spina, Its President & Chief Executive Officer
 
EMERGING VISION KING OF PRUSSIA, INC.
 
By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



EMERGING VISION USA, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 
EV ACQUISITION, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



EV CONTACTS, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



INSIGHT IPA OF NEW YORK, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



OPTI-CAPITAL, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



SINGER SPECS OF WESTMORELAND, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



SINGER SPECS, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



STERLING OPTICAL OF BAYSHORE, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



STERLING OPTICAL OF CHAUTAUQUA, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



STERLING OPTICAL OF COLLEGE POINT, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 




STERLING OPTICAL OF COMMACK, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



STERLING OPTICAL OF CP, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



STERLING OPTICAL OF CROSSGATES MALL, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



STERLING OPTICAL OF GRAND FORKS, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



STERLING OPTICAL OF HUNTINGTON, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



STERLING OPTICAL OF IVERSON, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



STERLING OPTICAL OF JEFFERSON VALLEY, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



STERLING OPTICAL OF LAVALE, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



STERLING OPTICAL OF NEWBURGH, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 


STERLING OPTICAL OF ROCKAWAY, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF WARMINSTER, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF WAYNE, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF WEST HEMPSTEAD, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF WESTMORELAND, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF W.P ROAD, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING U.S.A, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION BOS, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION DKM, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 


 
STERLING VISION OF 794 LEXINGTON, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF AVIATION MALL, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF ANNAPOLIS, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF ARNOT MALL, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF BEAVER DAM, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF BLASDELL, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF BROOKFIELD SQUARE, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF CALIFORNIA, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF CAMBRIDGE SQUARE, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer





 
 

--------------------------------------------------------------------------------

 


 
STERLING VISION OF CAMP HILL, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF CLIFTON PARK, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF COLUMBIA MALL, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF DELAFIELD, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF DULLES, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF EAST ROCKAWAY, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF FAIR OAKS, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF FULTON ST., INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF GREEN ACRES, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer





 
 

--------------------------------------------------------------------------------

 


 
STERLING VISION OF HAGERSTOWN, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF HEMPSTEAD, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF IRONDEQUOIT, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF ISLANDIA, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF JOHNSON CITY, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF KENOSHA, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF M STREET, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF MENLO PARK, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF MONTGOMERY MALL, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer





 
 

--------------------------------------------------------------------------------

 


 
STERLING VISION OF MYRTLE AVE., INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF NANUET, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF NEWPARK, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF OLEAN, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF ONTARIO MILLS, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF OWINGS MILLS, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF PARAMUS PARK, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF POTOMAC MILLS, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF SOUTH TOWN PLAZA, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer





 
 

--------------------------------------------------------------------------------

 


 
STERLING VISION OF SPOTSYLVANIA, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF STATEN ISLAND, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF WESTMINSTER, INC.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
VISIONCARE OF CALIFORNIA



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
VISION OPTICAL CO.



By:           /s/ Glenn
Spina                                                                
 
Name:  Glenn Spina, Its President & Chief Executive Officer


 